Citation Nr: 1237206	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for asthma (also claimed as breathing problems).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of a petition to reopen the claim for service connection for a mental disorder has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement in Support of Claim, January 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal concerning entitlement to service connection for asthma.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for asthma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement submitted in February 2012, the Veteran requested that his "appeal filed for asthma be cancelled.  I do not want to pursue the appeal any longer."  As the Veteran has effectively withdrawn his appeal as to the stated issue, there remain no allegations of errors of fact or law for appellate consideration.  Indeed, the Veteran's representative indicated a withdrawal of the claim in February 2012 and September 2012 correspondence.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to service connection for asthma is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


